                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-63112-BLOOM/Valle

RAYMOND T. MAHLBERG,

        Plaintiff,

v.

ELIE TAHARI LTD.,

      Defendant.
_____________________________/

                                            ORDER

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Entry of Final Default

Judgment Against Defendant Elie Tahari Ltd., ECF No. [17] (“Motion”). Plaintiff filed the above-

captioned action on December 18, 2019. ECF No. [1]. A summons was issued as to Defendant

Elie Tahari Ltd. (“Defendant”) on December 18, 2019. ECF No. [3]. Service of the summons and

Complaint was executed on Defendant on January 20, 2020, setting a response deadline of

February 10, 2020. ECF No. [10]. After Defendant failed to respond, the Court issued an Order

requiring Defendant to submit a response by February 18, 2020, and stated that, if Defendant failed

to timely respond, Plaintiff was ordered to submit a Motion for Entry of Clerk’s Default by

February 25, 2020, ECF No. [11], which was filed on February 25, 2020, ECF No. [16], along

with the instant Motion, ECF No. [17]. The Clerk of Court entered a Clerk’s Default on the same

day. ECF No. [18].

       The Court’s Order, ECF No. [11], also ordered that Plaintiff serve a copy of the Order upon

all defaulting Defendants and that the Motion for Entry of Clerk’s Default should include a

certificate of service indicating that notice of the Order was sent to Defendant, including the
                                                                 Case No. 19-cv-63112-BLOOM/Valle


address to which it was sent. Plaintiff’s Motion for Entry of Clerk’s Default failed to include any

certificate of service, ECF No. [16], and the Certificate of Service in the instant Motion states that

the Motion was filed through the CM/ECF system “and will be served via email when

Defendant/Defendant’s counsel enters an appearance,” ECF No. [17] at 7. This is insufficient to

satisfy the service requirements ordered. Therefore, the Motion is denied without prejudice.1

        On or before March 6, 2020, Plaintiff shall file a notice with the Court certifying that

Defendant has been served with the Court’s Order on Default Procedures, ECF No. [11], Plaintiff’s

Motion for Entry of Clerk’s Default, ECF No. [14], the Clerk’s Default, ECF No. [18], and this

Order, and shall specifically include the address where Defendant was served.

        Only after Plaintiff has filed such notice with the Court, Plaintiff may then refile the

Motion for Default Final Judgment by no later than March 13, 2020. The Motion for Default

Final Judgment must include affidavits of any sum certain due by Defendant in this case,2 and any

other supporting documentation necessary to determine Plaintiff’s measure of damages. The

Motion for Default Final Judgment shall also be accompanied by (1) the necessary affidavit under

the Servicemembers Civil Relief Act, 50 U.S.C. app. § 521(b), if applicable; (2) a proposed order

which details both the factual and legal bases for default; and (3) a separate proposed final

judgment.3 Pursuant to the CM/ECF Administrative Procedures, the proposed orders shall be

submitted to the Court by e-mail in Word format at bloom@flsd.uscourts.gov. If Defendant fails

to move to set aside the Clerk’s Default, default final judgment may be entered, which, simply put,



1
  Notably, the Court previously denied a premature motion for default judgment filed by Plaintiff, and
explicitly noted the insufficient certificate of service contained within that motion. ECF No. [14]; see also
ECF No. [13].
2
  Despite being the third motion for default judgment filed before this Court, see ECF Nos. [12], [13], &
[17], the instant Motion still contains allegations and statements that are seemingly related to a different
action. See ECF No. [17] at 5, ¶¶ 13(4) & 18; see id. at 9.
3
  These last two are required by Local Rule 7.1(a)(2).


                                                     2
                                                             Case No. 19-cv-63112-BLOOM/Valle


means that Plaintiff may be able to take Defendant’s property or money, and/or obtain other relief

against Defendant.

       Further, to the extent that Plaintiff seeks attorney’s fees and costs in the Motion for Default

Final Judgment, such a request must be verified and must delineate: (1) the identity, experience,

and qualifications for each timekeeper for whom fees are sought; (2) the number of hours

reasonably expended by each such timekeeper; (3) an itemized description of the tasks done during

those hours; and (4) the hourly rate(s) claimed for each timekeeper. See S.D. Fla. L.R. 7.3(a).

Plaintiff shall also properly describe and document with itemized invoices all incurred and claimed

fees and expenses not taxable under 28 U.S.C. § 1920. See S.D. Fla. L.R. 7.3(a).

       Plaintiff shall serve a copy of the Motion for Default Final Judgment on Defendant.

In the Certificate of Service, Plaintiff shall indicate that notice was sent and the address where

notice was sent. Plaintiff shall not rely solely on the Court’s CM/ECF system to effectuate such

service.

       Plaintiff’s failure to comply with all of the requirements set forth in this Order within

the specified time will result in sanctions, including, but not limited to, dismissal of this action

without prejudice, without further notice.

       Accordingly, it is therefore ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF

No. [17], is DENIED WITHOUT PREJUDICE.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 27, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE




                                                 3
                                  Case No. 19-cv-63112-BLOOM/Valle


Copies to:

Counsel of Record

Elie Tahari Ltd.
Corporation Service Company
1201 Hays Street
Tallahassee, FL 32301




                              4
